Exhibit 10.49
PRIDE INTERNATIONAL, INC.
AMENDED AND RESTATED SEPARATION/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT
BRADY K. LONG

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SEPARATION/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,
a Delaware corporation
5847 San Felipe, Suite 3300
Houston, Texas 77057
 
   
EMPLOYEE:
  Brady K. Long

This Amended and Restated Separation/Non-Competition/Confidentiality Agreement
by and between Pride International, Inc. (the “Company” and as further defined
below) and Brady K. Long (“Employee”) (together the “Parties”), effective as of
the date set forth in Section 2.08 below (the “Agreement”), is made on the terms
as herein provided.
PREAMBLE
WHEREAS, the Parties have entered into a Change In Control Agreement effective
as of March 16, 2007 (the “Prior Agreement”) and wish to hereby supersede the
Prior Agreement and amend and restate the rights and obligations of the Parties
with regard to Employee’s separation with the Company in this Agreement; and
WHEREAS, Employee is willing to enter into this Agreement upon the terms and
conditions and for the consideration set forth herein.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Parties agree as follows:
AGREEMENT

I.  
PRIOR AGREEMENTS/CONTRACTS

As of the Effective Date, the Prior Agreement is hereby amended, modified and
superseded by this Agreement insofar as future separation benefits,
non-competition and confidentiality are concerned. This Agreement does not
relieve Employee of any prior non-competition or confidentiality obligations and
agreements and the same are hereby modified and amended as to future matters and
future confidentiality even as to matters accruing prior to the Effective Date
hereof.

 

 



--------------------------------------------------------------------------------



 



II.  
DEFINITION OF TERMS

Words used in the Agreement in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

  2.01  
BASE SALARY. The term “Base Salary” shall mean, on the date of determination,
twelve (12) times the then current monthly salary in effect for Employee (but
not less than the highest annual base salary paid to Employee during any of the
three (3) years immediately preceding the date of his termination from
employment with the Company).

  2.02  
CAUSE. The term “Cause” shall mean (i) Employee’s failure to perform his duties
and responsibilities with the Company (other than any failure due to physical or
mental incapacity) after a written demand for performance is delivered to him by
the Company which specifically identifies the manner in which the Company
believes he has not performed his duties, (ii) misconduct which causes material
injury, monetary or otherwise, to the Company or its affiliates,
(iii) intentional action, materially and demonstrably injurious to the Company,
which Employee knows would not comply with the laws of the United States or any
other jurisdiction applicable to Employee’s actions on behalf of the Company,
and/or any of its subsidiaries or affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes, or (iv) violation of one or more of the covenants in
Article V (except violation of the covenant not to compete after termination
after Change in Control as discussed herein).

  2.03  
CHANGE IN CONTROL. The term “Change in Control” of the Company shall mean, and
shall be deemed to have occurred on the date of the first to occur of any of the
following:

  a.  
there occurs a change in control of the Company of the nature that would be
required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 5.01 of Form 8-K promulgated under the Securities
Exchange Act of 1934 as in effect on the date of the Agreement, or if neither
item remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;

  b.  
any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes a beneficial owner, directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the total voting power of the Company’s then outstanding securities;

  c.  
individuals who, as of the date hereof, constitute the members of the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason other
than due to death or disability to constitute at least a majority of the members
of the Board of Directors of the Company (the “Board”), provided that any
director who was nominated for election or was elected with the approval of at
least a majority of the members of the Board who are at the time Incumbent
Directors shall be considered an Incumbent Director unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

-2-



--------------------------------------------------------------------------------



 



  d.  
the Company shall have merged into or consolidated with another corporation, or
merged another corporation into the Company, on a basis whereby less than fifty
percent (50%) of the total voting power of the surviving corporation is
represented by shares held by former stockholders of the Company prior to such
merger or consolidation;

  e.  
the Company shall have sold, transferred or exchanged all, or substantially all,
of its assets to another corporation or other entity or person; or

  f.  
a Merger Protection Change in Control (as hereinafter defined) shall have
occurred.

  2.04  
CHANGE IN CONTROL TERMINATION. The term “Change in Control Termination” shall
mean a Termination (i) within two (2) years following the date of a Change in
Control which occurs for any reason other than a Merger Protection Change in
Control or (ii) within one (1) year following the date of a Merger Protection
Change in Control.

  2.05  
COMPANY. The term “Company” means Pride International, Inc., a Delaware
corporation, as the same presently exists, as well as any and all successors and
assigns, regardless of the nature of the entity or the state or nation of
organization, whether by reorganization, merger, consolidation, absorption or
dissolution. For the purpose of the Agreement, Company includes all subsidiaries
and affiliates of the Company to the extent such subsidiary and/or affiliate is
carrying on any portion of the business of the Company or a business similar to
that being conducted by the Company.

  2.06  
CONSTRUCTIVE TERMINATION. The term “Constructive Termination” means termination
of employment by reason of Employee’s resignation for any one or more of the
following events:

  a.  
Employee’s resignation or retirement is requested by the Company other than for
Cause;

  b.  
A significant and material diminution in Employee’s duties and responsibilities
and which diminution would degrade, embarrass or otherwise make it unreasonable
for Employee to remain in the employment of the Company;

  c.  
Any reduction in Employee’s Base Salary from the level then in effect
immediately prior to such reduction, unless such reduction is generally
applicable to all similarly situated executives of the Company;

 

-3-



--------------------------------------------------------------------------------



 



  d.  
Within two (2) years after a Change in Control, any requirement of the Company
that Employee relocate more than 50 miles from the location at which Employee is
performing the majority of his duties immediately prior to such Change in
Control; or

  e.  
Notice by the Company of non-renewal of the Agreement contrary to the wishes of
Employee, if such non-renewal would be effective prior to the expiration of the
Term during which Employee attains age 65.

Notwithstanding any provision to the contrary, in order for Employee’s
resignation to be deemed a Constructive Termination, (A) Employee must provide a
written notice to the Company that Employee intends to terminate his employment
with the Company within 60 days following the occurrence of the event that
Employee claims constitutes a Constructive Termination; (B) the written notice
must describe the event constituting the Constructive Termination in reasonable
detail and (C) within 30 days after receiving such notice from Employee, the
Company must fail to reinstate Employee to the position he was in, or otherwise
cure the circumstances giving rise to the Constructive Termination.

  2.07  
CUSTOMER. The term “Customer” includes all persons, firms or entities that are
purchasers or end-users of services or products offered, provided, developed,
designed, sold or leased by the Company during the relevant time periods, and
all persons, firms or entities which control, or which are controlled by, the
same person, firm or entity which controls such purchase.

  2.08  
EFFECTIVE DATE. The Agreement becomes effective and binding as of December 31,
2008.

  2.09  
MERGER PROTECTION CHANGE IN CONTROL. The term “Merger Protection Change in
Control” shall mean, and shall be deemed to have occurred on, the date the
Company shall have merged into or consolidated with another corporation, or
merged another corporation into the Company, on a basis whereby at least fifty
percent (50%) but not more than sixty-six percent (66%) of the total voting
power of the surviving corporation is represented by shares held by former
stockholders of the Company immediately prior to such merger or consolidation.

  2.10  
TARGET BONUS. The term “Target Bonus” shall mean Employee’s target bonus under
the Company’s annual bonus incentive plan for the fiscal year in which
Termination occurs or, if the Company has not specified a target bonus for such
year, for the last year in which the Company had specified such a target bonus.

 

-4-



--------------------------------------------------------------------------------



 



  2.11  
TERMINATION. The term “Termination” shall mean a termination of Employee’s
employment with the Company for any reason other than (i) Cause, (ii) Voluntary
Resignation or (iii) by reason of death or disability. Termination includes
Constructive Termination and termination at the end of any “Term” due to
non-renewal or failure to extend this Agreement for any reason except for Cause
or because Employee has reached age 65 prior to the end of the Term.
Notwithstanding any provision hereof to the contrary, the Company shall have the
right to terminate Employee’s employment at any time during the Term (including
any extended term), and the Company has no obligation to deliver advance notice
of termination, except such notice as is otherwise required for a termination
for Cause under Section 2.02.

  2.12  
VOLUNTARY RESIGNATION. The term “Voluntary Resignation” means termination of
employment with the Company by Employee for any reason other than Constructive
Termination.

III.  
DUTIES/SEPARATION BENEFITS

  3.01  
DUTIES. Except as otherwise provided in the Agreement, the Company hereby agrees
to continue Employee in its employ, and Employee hereby agrees to remain in the
employ of the Company, for the Term (as defined in Section 3.03 below). During
the Term, Employee shall exercise such position and authority and perform such
responsibilities as are commensurate with the position to which he is assigned
and as directed by his supervisor.

  3.02  
BEST EFFORTS AND OTHER OBLIGATIONS OF EMPLOYEE.

  a.  
Employee agrees that he will at all times faithfully, industriously and to the
best of his ability, experience and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms hereof,
to the reasonable satisfaction of the Company.

  b.  
Employee shall devote his normal and regular business time, attention and skill
to the business and interests of the Company, and the Company shall be entitled
to all of the benefits, profits or other issue arising from or incident to all
work, services and advice of Employee performed for the Company. Such employment
shall be considered “full time” employment.

  c.  
During the Term and after the termination of Employee’s employment for any
reason, Employee agrees not to make any disparaging comments about the Company,
any affiliates, or any current or former officer, director or employee of the
Company or any affiliate or to take any action (or assist any person in taking
any other action), in each case, that is materially adverse to the interests of
the Company or any affiliate or inconsistent with fostering the goodwill of the
Company and its affiliates; provided, however, that nothing in the Agreement
shall apply to or restrict in any way the communication of information by
Employee to any state or federal law enforcement agency or regulatory body or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. Company and its affiliates, officers and directors agree

 

-5-



--------------------------------------------------------------------------------



 



to refrain from any disparaging comments about Employee; provided, however, that
nothing in the Agreement shall apply to or restrict in any way the communication
of information by the Company and its affiliates, officers and directors to any
state or federal law enforcement agency or regulatory body or require notice to
Employee thereof, and the Company and its affiliates, officers and directors
will not be in breach of the covenant contained above solely by reason of
testimony which is compelled by process of law. Nothing in this Section, express
or implied, is intended to or shall confer upon any person other than Employee,
the Company or any subsidiary or affiliate of the Company any right benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

  3.03  
TERM OF AGREEMENT. The term of the Agreement will continue for a term ending at
12:00 o’clock midnight on December 31, 2009 (the “Term”); thereafter, the Term
will be automatically extended for successive terms of one (1) year commencing
on December 31st of each year; unless the Company or Employee gives written
notice to the other that the Agreement will not be renewed or continued after
the next scheduled expiration date which is not less than one (1) year after the
date that the notice of non-renewal was given. Notwithstanding the above, this
Agreement will automatically expire at the end of the Term during which Employee
attains age 65. Immediately upon termination of employment with the Company,
Employee agrees to resign from all officer and director positions held with the
Company and its affiliates.

  3.04  
TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein to the
contrary, the Company shall have the right to terminate Employee’s employment at
any time during the Term. In the event of a Termination that does not otherwise
entitle Employee to payments and benefits under Article IV, the Company shall,
sixty (60) days following such Termination, or at such other time(s) specified
in this Section 3.04 or Section 6.04, and in exchange for a full and complete
release of claims against the Company, its affiliates, officers and directors
(“Release”), pay or provide (or cause to be paid or provided) to Employee (or
his designee or estate, as determined under Section 6.10, in the event of death
after Termination and prior to satisfaction of the Company’s obligations in this
Section 3.04):

  a.  
An amount equal to the sum of (i) his Base Salary and (ii) his Target Bonus.

  b.  
An amount equal to a prorated portion of the award for the year in which
Termination occurs, if any, earned by the achievement of performance goals set
under the Company’s annual bonus incentive plan and paid at the same time the
Company pays bonuses to similarly situated employees under such plan, based on
the number of full months of employment completed within the year of
Termination.

 

-6-



--------------------------------------------------------------------------------



 



  c.  
If Employee experiences a Termination on or after January 1st, but before the
date on which awards are paid, if any, pursuant to achievement of performance
goals set under the Company’s annual bonus incentive plan for the year
immediately preceding the year in which Employee’s Termination occurs, an
amount, subject to the Company’s discretion as set forth under the Company’s
annual bonus incentive plan and paid at the same time the Company pays bonuses
to similarly situated employees under such plan, equal to the amount Employee
would have earned if Employee had remained employed with the Company until the
date such awards would otherwise have been paid.

  d.  
The Company shall provide to Employee, Employee’s spouse and Employee’s eligible
dependents for a period of one (1) full year following the date of Employee’s
Termination, health care, life, accident and disability insurance which are not
less than the highest benefits furnished during the term of the Agreement at a
cost to Employee as if he had remained a full time employee. If Employee dies
during such term, health insurance coverage will be provided to Employee’s
spouse and eligible dependents until the date that is one (1) year after the
date of Employee’s Termination at the same cost to Employee’s spouse and
eligible dependents as the cost of such coverage charged to similarly situated
employees and their dependents. If Section 6.04a. applies to the provision of
any of the insurance coverage described in this Section 3.04d., then Employee
shall pay the cost of such insurance premiums in the amount and for the period
of time proscribed by the application of Section 6.04a., subject to
reimbursement by the Company described therein.

  e.  
The Company’s obligation under this Section to pay or provide health care, life,
accident and disability insurance to Employee, Employee’s spouse and Employee’s
dependents shall be reduced when and to the extent any such benefits are paid or
provided to Employee by another employer. Apart from this subparagraph, Employee
shall have and be subject to no obligation to mitigate.

A sample form of Release is attached as Exhibit A. Employee acknowledges that
the Company retains the right to modify the required form of the Release as the
Company deems necessary in order to effectuate a full and complete release of
claims against the Company, its affiliates, officers and directors.
Notwithstanding any provision herein to the contrary, if Employee has not
delivered to the Company an executed Release on or before the fiftieth (50th)
day after the date of Termination, Employee shall forfeit all of the payments
and benefits described in this Section 3.04, other than the benefit, if any,
described in Section 3.04c., subject to Employee’s rights under Section 6.01b.;
provided, however, that Employee shall not forfeit such amounts if the Company
has not delivered to Employee the required form of Release on or before the 25th
day following the date of Termination.

 

-7-



--------------------------------------------------------------------------------



 



Nothing in this Section is intended, nor shall be deemed or interpreted, to be
an amendment to any compensation, benefit or other plan of the Company. In the
event of Employee’s Termination without a Change in Control, Employee is
entitled only to the termination payments and benefits described in this
Section 3.04 pursuant to this Agreement, without limiting rights, if any, under
any other plan or arrangement. To the extent the Company’s performance under
this Section includes the performance of the Company’s obligations to Employee
under any other plan or under another agreement between the Company and
Employee, the rights of Employee under such other plan or other agreement, which
are discharged under the Agreement, are discharged, surrendered, or released pro
tanto.

IV.  
CHANGE IN CONTROL

  4.01  
EXTENSION OF TERM. The Term shall be immediately and without further action
extended for a term of two (2) years following the effective date of the Change
in Control and will expire at 12:00 o’clock midnight on the last day of the
month following two (2) years after the Change in Control; provided, however,
that if the Change in Control is solely on account of a Merger Protection Change
in Control, the Term shall be extended for one (1) year following the effective
date of the Merger Protection Change in Control. Thereafter, the Term will be
extended for successive terms of one (1) year each, unless terminated, all in
the manner specified in Section 3.03.

  4.02  
CHANGE IN CONTROL TERMINATION PAYMENTS AND BENEFITS. In the event Employee has a
Change in Control Termination, the Company shall pay or provide (or cause to be
paid or provided) to Employee all of the payments and benefits specified in
Section 3.04 (the “Termination Without Change in Control” Section) at the same
time and in the same manner therein specified except as amended and modified
below:

  a.  
The salary and benefits described in Section 3.04a. will be based on an amount
equal to one hundred and fifty percent (150%) of the sum of (i) his Base Salary
and (ii) his Target Bonus.

  b.  
An amount equal to a prorated portion of the Target Bonus based on the number of
full months of employment completed within the year of Change in Control
Termination, instead of the benefits described in Section 3.04b. hereof.

  c.  
Instead of the benefits described in Section 3.04d. hereof, the Company shall
provide to Employee, Employee’s spouse and Employee’s eligible dependents for a
period of eighteen (18) months following the date of Employee’s Change in
Control Termination, health care, life, accident and disability insurance which
are not less than the highest benefits furnished during the term of the
Agreement at a cost to Employee as if he had remained a full time employee. If
Employee dies during such term, health insurance coverage will be provided to
Employee’s spouse and eligible dependents until the date that is eighteen
(18) months after the date of Employee’s Change in Control Termination at the
same cost to Employee’s spouse and eligible dependents as the cost of such
coverage charged to similarly situated employees and their dependents. If
Section 6.04a. applies to the provision of any of the insurance coverage
described in this Section 4.02c., then Employee shall pay the full cost of such
insurance premiums for the period of time proscribed by the application of
Section 6.04a. and subject to reimbursement by the Company described therein.

 

-8-



--------------------------------------------------------------------------------



 



  d.  
The Company’s obligation under this Section to continue to pay or provide health
care, life, accident and disability insurance to Employee, Employee’s spouse and
Employee’s dependents shall be reduced when and to the extent any such benefits
are paid or provided to Employee by another employer. Apart from this
subparagraph, Employee shall have and be subject to no obligation to mitigate.

In the event of Employee’s Change in Control Termination, Employee is entitled
only to the termination payments and benefits described in this Section 4.02.
The Parties agree that in the event of a Change in Control, no later than the
date of, but prior to, the Change in Control, the Company shall deposit the
amounts specified in Section 4.02a. and Section 4.02b. into an irrevocable
grantor trust, established by the Company prior to the Change in Control with a
duly authorized bank or corporation with trust powers (“Rabbi Trust”). The
expenses of such Rabbi Trust shall be paid by the Company. Any amounts due to
Employee under this Section 4.02 shall first be satisfied by the Rabbi Trust and
the remaining obligations shall be satisfied by the Company at the same time and
in the same manner described in Section 3.04.

V.  
NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

  5.01  
CONSIDERATION. Employee recognizes and agrees that all of the businesses in
which the Company is engaged are highly competitive and that the Company’s trade
secrets and other confidential information, along with personal contacts, are of
critical importance in securing and maintaining business prospects, in retaining
the accounts and goodwill of present Customers and protecting the business of
the Company.

  a.  
Employee, therefore, agrees that in exchange for the Company providing and
continuing to provide trade secrets and other confidential information, Employee
agrees to the non-competition and confidentiality obligations and covenants
outlined in this Article V and that absent his agreement to these obligations
and covenants, the Company will not now provide and will not continue to provide
him with trade secrets and other confidential information.

  b.  
In addition to the consideration described in Section 5.01a., the parties agree
that (i) fifteen percent (15%) of Employee’s base salary and bonus, if any, paid
and to be paid to Employee and (ii) one hundred percent (100%) of the payments
and benefits, including Employee’s right to receive the same, under
Sections 3.04 and 4.02, as applicable, shall constitute additional consideration
for the non-competition and confidentiality agreements set forth herein.

 

-9-



--------------------------------------------------------------------------------



 



  5.02  
NON-COMPETITION. In exchange for the consideration described above in Section
5.01, Employee agrees that during his employment with the Company and for a
period of six (6) months after he is no longer employed by the Company (unless
his employment is terminated after a Change in Control with the right to receive
payments and benefits under Article IV, in which event there will be no covenant
not to compete and the noncompete covenants and obligations herein will
terminate on the date of termination of Employee), Employee will not, directly
or indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:

  a.  
work for, become an employee of, invest in, provide consulting services to or in
any way engage in any business which (i) is primarily engaged in the drilling
and workover of oil and gas wells within the geographical area described in this
Section 5.02 and (ii) actually competes with the Company; or

  b.  
provide, sell, offer to sell, lease, offer to lease, or solicit any orders for
any products or services which the Company provided and with regard to which
Employee had direct or indirect supervision or control, within two (2) years
preceding Employee’s termination of employment, to or from any person, firm or
entity which was a Customer for such products or services of the Company during
the two (2) years preceding such termination from whom the Company had solicited
business during such two (2) years; or

  c.  
solicit, aid, counsel or encourage any officer, director, employee or other
individual to (i) leave his or her employment or position with the Company,
(ii) compete with the business of the Company, or (iii) violate the terms of any
employment, non-competition or similar agreement with the Company; or

  d.  
directly or indirectly (i) influence the employment of, or engagement in any
contract for services or work to be performed by, or (ii) otherwise use, utilize
or benefit from the services of any officer, director, employee or any other
individual holding a position with the Company within one (1) year after the
date of termination of employment of Employee with the Company or within one
(1) year after such officer, director, employee or individual terminated
employment with the Company, whichever period expires earlier.

 

-10-



--------------------------------------------------------------------------------



 



The geographical area within which the non-competition obligations and covenants
of the Agreement shall apply is that territory within two hundred (200) miles of
(i) any of the Company’s present offices, (ii) any of the Company’s present rig
yards or rig operations and (iii) any additional location where the Company, as
of the date of any action taken in violation of the non-competition obligations
and covenants of the Agreement, has an office, a rig yard, a rig operation or
definitive plans to locate an office, a rig operation or a rig yard or has
recently conducted rig operations. Notwithstanding the foregoing, if the two
hundred (200) mile radius extends into another country or its territorial waters
and the Company is not then doing business in that other country, there will be
no territorial limitations extending into such other country.

  5.03  
CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that his
employment with the Company has in the past and will, of necessity, continue to
provide him with specialized knowledge which, if used in competition with the
Company, or divulged to others, could cause serious harm to the Company.
Accordingly, Employee will not at any time during or after his employment by the
Company, directly or indirectly, divulge, disclose, use or communicate to any
person, firm or corporation in any manner whatsoever any information concerning
any matter specifically affecting or relating to the Company or the business of
the Company. While engaged as an employee of the Company, Employee may only use
information concerning any matters affecting or relating to the Company or the
business of the Company for a purpose which is necessary to the carrying out of
Employee’s duties as an employee of the Company, and Employee may not make any
use of any information of the Company after he is no longer an employee of the
Company. Employee agrees to the foregoing without regard to whether all of the
foregoing matters will be deemed confidential, material or important, it being
stipulated by the parties that all information, whether written or otherwise,
regarding the Company’s business, including, but not limited to, information
regarding Customers, Customer lists, costs, prices, earnings, products,
services, formulae, compositions, machines, equipment, apparatus, systems,
manufacturing procedures, operations, potential acquisitions, new location
plans, prospective and executed contracts and other business plans and
arrangements, and sources of supply, is prima facie presumed to be important,
material and confidential information of the Company for the purposes of the
Agreement, except to the extent that such information may be otherwise lawfully
and readily available to or known by the general public, in any case other than
as a result of Employee’s breach of this covenant. Employee further agrees that
he will, upon termination of his employment with the Company, return to the
Company all books, records, lists and other written, electronic, typed or
printed materials, whether furnished by the Company or prepared by Employee,
which contain any information relating to the Company’s business, and Employee
agrees that he will neither make nor retain any copies of such materials after
termination of employment. Notwithstanding any of the foregoing, nothing in the
Agreement shall prevent Employee from complying with applicable federal and/or
state laws. Notwithstanding any of the foregoing, Employee will not be liable
for any breach of these confidentiality provisions if Employee discloses any
such information as required by any subpoena or other legal process or notice or
in any disposition, judicial or administrative hearing, or trial or arbitration
(though Employee shall, to the extent permitted, give the Company notice of any
such subpoena, process, or notice and will cooperate with all reasonable
requests of the Company to obtain a protective order regarding, or to narrow the
scope of, the information required to be disclosed).

 

-11-



--------------------------------------------------------------------------------



 



  5.04  
COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR CONFIDENTIALITY/PROTECTION
OF INFORMATION PROVISIONS. Without limiting the right of the Company to pursue
all other legal and equitable rights available to it for violation of any of the
obligations and covenants made by Employee herein, it is expressly agreed that:

  a.  
the terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;

  b.  
the consideration provided by the Company under this Agreement is not illusory;

  c.  
the consideration given by the Company under this Agreement, including, without
limitation, the provision and continued provision by the Company of trade
secrets and other confidential information to Employee, gives rise to the
Company’s interest in restraining and prohibiting Employee from engaging in the
unfair competition prohibited by Section 5.02 and Employee’s promise not to
engage in the unfair competition prohibited by Section 5.02 is designed to
enforce Employee’s consideration (or return promises), including, without
limitation, Employee’s promise to not use or disclose confidential information
or trade secrets; and

  d.  
the injury suffered by the Company by a violation of any obligation or covenant
in this Article V of the Agreement will be difficult to calculate in damages in
an action at law and cannot fully compensate the Company for any violation of
any obligation or covenant in this Article V of the Agreement, accordingly:

  (i)  
the Company shall be entitled to injunctive relief without the posting of a bond
or other security to prevent violations thereof and to prevent Employee from
rendering any services to any person, firm or entity in breach of such
obligation or covenant and to prevent Employee from divulging any confidential
information; and

  (ii)  
compliance with the Agreement is a condition precedent to the Company’s
obligation to make payments of any nature to Employee, subject to the other
provisions hereof.

 

-12-



--------------------------------------------------------------------------------



 



  5.05  
TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.04
of the Agreement, subject to the provision of Section 6.01 hereof. If Employee
is terminated after a Change in Control with the right to receive payments and
benefits under Article IV, there will be no withholding of benefits or payments
due to a violation of the non-competition obligations hereof and Employee will
not be bound by the non-competition provisions hereof.

  5.06  
REFORMATION OF SCOPE. If the provisions of the confidentiality and/or
non-competition obligations and covenants should ever be deemed by a court of
competent jurisdiction to exceed the time, geographic or occupational
limitations permitted by the applicable law, such court may reform such
provisions to the maximum time, geographic or occupational limitations permitted
by the applicable law. Employee and the Company agree that such provisions as
reformed shall be and are hereby binding and enforceable and the determination
of whether Employee violated such obligation and covenant will be based solely
on the limitation as reformed.

  5.07  
RETURN OF CONSIDERATION. Employee specifically recognizes and affirms that the
non-competition obligations set out in Section 5.02 are material and important
terms of this Agreement, and Employee further agrees that should all or any part
of the non-competition obligations described in Section 5.02 be held or found
invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction in a legal proceeding between Employee and the Company, the Company
shall be entitled to the immediate return and receipt from Employee of all
consideration described in Section 5.01b., including interest on all amounts
paid to Employee under Section 5.01b. at the maximum lawful rate. For the
avoidance of doubt, the parties intend that for the purposes of the preceding
sentence, return of consideration by Employee shall not be required unless the
Employee, or anyone acting in concert with Employee or acting on his behalf, has
attempted to challenge in any way the enforceability of the non-competition
obligations described in Section 4.02 in such legal proceeding, or has attempted
in any way in such legal proceeding to declare Section 4.02 void, voidable or
invalid.

 

-13-



--------------------------------------------------------------------------------



 



VI.  
GENERAL

  6.01  
INDEMNIFICATION.

  a.  
If Employee shall obtain a final judgment in his favor with respect to any
litigation brought by Employee or the Company to enforce or interpret any
provision of the Agreement, the Company, to the fullest extent permitted by
applicable law, hereby indemnifies Employee for his reasonable attorney’s fees
and disbursements incurred in such litigation and hereby agrees to indemnify
Employee in connection with such litigation (i) if Employee has experienced a
termination of employment within two (2) years after a Change in Control, in
full for all such fees and disbursements or (ii) up to a maximum of one hundred
fifty thousand dollars ($150,000). Any reimbursement to Employee under this
Section 6.01 shall be made no later than the end of the calendar year in which
final judgment is obtained. Employee shall not be entitled to reimbursement
under this Section 6.01 if he has executed a Release and the request for
reimbursement relates to claims waived or released under the Release.

  b.  
In the event of a bona fide dispute regarding the right to, or amount of,
benefits potentially payable to Employee pursuant to this Agreement, failure to
timely execute a Release as described in Section 3.04 shall not cause the
forfeiture of such benefits, pending a full or partial settlement of the matter
between the Company and Employee or a final nonappealable judgment thereon.

  6.02  
INCOME, EXCISE OR OTHER TAX LIABILITY.

  a.  
The Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal employee
deductions made with respect to the Company’s employees generally.

  b.  
Employee will be liable for and will pay all income tax liability by virtue of
any payments made to Employee under the Agreement, as if the same were earned
and paid in the normal course of business and not the result of a Change in
Control and not otherwise triggered by the “golden parachute” or excess payment
provisions of the Internal Revenue Code of the United States, which would cause
additional tax liability to be imposed. Notwithstanding any contrary provisions
in any plan, program or policy of the Company, if all or any portion of the
benefits payable under the Agreement, either alone or together with other
payments and benefits which Employee receives or is entitled to receive from the
Company, would constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall reduce Employee’s payments and benefits payable under the
Agreement to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, but only if, by reason of
such reduction, the net after-tax benefit shall exceed the net after-tax benefit
if such reduction were not made. The parachute payments reduced shall be those
that provide Employee the best economic benefit and to the extent any parachute
payments are economically equivalent with each other, each shall be reduced pro
rata.

 

-14-



--------------------------------------------------------------------------------



 



“Net after-tax benefit” for these purposes shall mean the sum of (i) the total
amount payable to Employee under the Agreement, plus (ii) all other payments and
benefits which Employee receives or is then entitled to receive from the Company
that, alone or in combination with the payments and benefits payable under the
Agreement, would constitute a “parachute payment” within the meaning of
Section 280G of the Code (each such benefit hereinafter referred to as an
“Additional Parachute Payment”), less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to Employee (based
upon the rate in effect for such year as set forth in the Code at the time of
the payment under the Agreement), less (iv) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code.

  6.03  
PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of Employee
is not within two (2) years after a Change in Control and is for Cause, the
Company will have the right to withhold all payments other than (i) what is
accrued and owing under the terms of any employee benefit plan maintained by the
Company, and (ii) those specified in Section 6.01; provided however, that if a
final judgment is entered finding that Cause did not exist for Employee’s
termination, the Company will pay all benefits to Employee to which he would
have been entitled had Employee’s termination not been for Cause, plus interest
on all amounts withheld from Employee at the rate specified for judgments under
Article 5069-1.05 V.A.T.S. but not less than ten percent (10%) per annum. If the
termination for Cause occurs within two (2) years after a Change in Control
(other than a Merger Protection Change in Control) or within one (1) year after
a Merger Protection Change in Control, the Company shall not have the right to
suspend or withhold payments to Employee under any provision of the Agreement
until or unless a final judgment is entered upholding the Company’s
determination that the termination was for Cause, in which event Employee will
be liable to the Company for all amounts paid, plus interest at the rate allowed
for judgments under Article 5069-1.05 V.A.T.S.

 

-15-



--------------------------------------------------------------------------------



 



  6.04  
SECTION 409A. The Agreement is intended to comply with the provisions of
Section 409A of the Code and applicable Treasury authorities (“Section 409A”)
and, wherever possible, shall be construed and interpreted to ensure that any
payments that may be paid, distributed provided, reimbursed, deferred or settled
under this Agreement will not be subject to any additional taxation under
Section 409A. Notwithstanding any provision of the Agreement to the contrary,
the following provisions shall apply for purposes of complying with
Section 409A:

  a.  
With respect to life insurance coverage, Employee shall pay the full cost of
such coverage and the Company shall reimburse to Employee the amount of the cost
of the coverage that is excess of the then active employee cost for such
coverage. With respect to any group health plan, for the period of time during
which Employee would be entitled (or would, but for this Agreement, be entitled)
to continuation coverage under a group health plan of the Company under
Section 4980B of the Code if Employee elected such coverage and paid the
applicable premiums (generally, 18 months), Employee shall pay the then active
employee cost of the benefits as determined under the then current practices of
the Company on a monthly basis, and thereafter, Employee shall pay the full cost
of the benefits as determined under the then current practices of the Company on
a monthly basis, provided that the Company shall reimburse Employee the excess
of costs, if any, above the then active employee cost for such benefits. Any
reimbursements by the Company to Employee required under this paragraph shall be
made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by Employee; provided that, before such
reimbursement, Employee has submitted or the Company possesses the applicable
and appropriate evidence of such expense(s). Any reimbursements provided during
one taxable year of Employee shall not affect the expenses eligible for
reimbursement in any other taxable year of Employee (with the exception of
applicable lifetime maximums applicable to medical expenses or medical benefits
described in Section 105(b) of the Code) and the right to reimbursement under
this paragraph shall not be subject to liquidation or exchange for another
benefit or payment.

  b.  
Notwithstanding anything herein to the contrary, if Employee is a “specified
employee,” as such term is defined in Section 409A, at the time of his
termination of employment, any payments, reimbursements or benefits payable as a
result of Employee’s Termination or Change in Control Termination shall not be
payable before the earlier of (i) the date that is six months after Employee’s
Termination or Change in Control Termination, as applicable, (ii) the date of
Employee’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. Any payments or reimbursements that otherwise
would have been paid following Employee’s Termination and that are subject to
this delay of payment under Section 409A shall, during such delay period, be
accumulated and paid in a lump sum at the earliest date which complies with the
requirements of Section 409A. In the case of a Change in Control Termination,
such amounts shall be accumulated in the grantor trust as provided in
Section 4.02 and paid in a lump sum as provided in Section 4.02, at the earliest
date which complies with the requirements of Section 409A.

  c.  
Employee and the Company agree that no revision of the Agreement intended to
comply with the terms of Section 409A and to avoid imposition of the applicable
tax thereunder shall be deemed to adversely affect Employee’s rights or benefits
in the Agreement.

 

-16-



--------------------------------------------------------------------------------



 



  d.  
The Parties agree to cooperate to the fullest extent in pursuit of any available
corrective relief, as provided under the terms of Internal Revenue Service
Notice 2008-113 or any corresponding subsequent guidance, from the Section 409A
additional income tax and premium interest tax.

  6.05  
REFORMATION DUE TO LAW DEVELOPMENTS. Employee acknowledges that the Company’s
tax consequences as a result of Employee’s compensation under this Agreement are
of significant interest to the Company and that developments involving relevant
tax laws, rules and regulations could unfavorably impact the Company’s tax
consequences. Employee agrees that he is obligated to consider in good faith any
proposal by the Company to revise or reform his compensation structure hereunder
if the Company advises Employee that such compensation structure has or will
result in unfavorable tax consequences to the Company.

  6.06  
NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are not
intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement. Employee shall have no rights or interest
under any other plans, policies or arrangements of the Company providing
severance pay, including, but not limited, to the Pride International, Inc.
Change in Control Severance Plan.

  6.07  
NOTICES. Notices, requests, demands and other communications provided for by the
Agreement shall be in writing and shall either be personally delivered by hand
or sent by: (i) Registered or Certified Mail, Return Receipt Requested, postage
prepaid, properly packaged, addressed and deposited in the United States Postal
System; (ii) via facsimile transmission or electronic mail if the receiver
acknowledges receipt; or (iii) via Federal Express or other expedited delivery
service provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender, if to Employee, at the last address he
has filed, in writing, with the Company, or if to the Company, to its Corporate
Secretary at its principal executive offices.

  6.08  
NON-ALIENATION. Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts provided under the
Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as Employee lives, no person, other than the Parties hereto,
shall have any rights under or interest in the Agreement or the subject matter
hereof. Upon the death of Employee, his beneficiary designated under
Section 6.10 or, if none, his executors, administrators, devisees and heirs, in
that order, shall have the right to enforce the provisions hereof, to the extent
applicable.

 

-17-



--------------------------------------------------------------------------------



 



  6.09  
ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes the entire agreement of
the Parties with respect of the subject matter hereof. The Prior Agreement is
hereby superseded and revoked by execution of the Agreement. No provision of the
Agreement may be amended, waived, or discharged except by the mutual written
agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

  6.10  
SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, by operation of law or
otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement. Except as otherwise provided herein, the Agreement shall
be binding upon and inure to the benefit of Employee and his legal
representatives, heirs and assigns; provided, however, that in the event of
Employee’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, if any, each such unpaid amount and distribution
shall be paid in accordance with the Agreement to the person or persons
designated by Employee to the Company to receive such payment or distribution
and if Employee has made no applicable designation, to his estate. If the
Company should split, divide or otherwise become more than one entity, all
liability and obligations of the Company shall be the joint and several
liability and obligation of the parties.

  6.11  
GOVERNING LAW. Except to the extent required to be governed by the laws of the
State of Delaware because the Company is incorporated under the laws of said
State, the validity, interpretation and enforcement of the Agreement shall be
governed by the laws of the State of Texas.

  6.12  
VENUE. To the extent permitted by applicable state or federal law, venue for all
proceedings hereunder will be in the U.S. District Court for the Southern
District of Texas, Houston Division.

  6.13  
HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.

  6.14  
SEVERABILITY; PARTIAL INVALIDITY. If any part, provision, portion or section of
the Agreement is determined to be invalid or unenforceable for any reason, the
remaining provisions of the Agreement shall be unaffected thereby, shall remain
in full force and effect and shall be binding upon the parties hereto, and the
Agreement will be construed to give meaning to the remaining provisions of the
Agreement in accordance with the intent of the Agreement.

  6.15  
COUNTERPARTS. The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be original, but all of which together constitute one
and the same instrument.

 

-18-



--------------------------------------------------------------------------------



 



  6.16  
NO WAIVER. Employee’s or the Company’s failure to insist upon strict compliance
with any provision of the Agreement or the failure to assert any right Employee
or the Company may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of the Agreement.

  6.17  
TERMS OF EQUITY AWARDS. The Company agrees that during and after the term of
this Agreement, the provisions of any equity award between Employee and the
Company, whether outstanding at the Effective Date or subsequently awarded,
shall be deemed modified by the express provisions of this Agreement pertaining
to equity awards including, but not limited to, for purposes of determining
whether a stock option award is forfeited due to “serious misconduct,” serious
misconduct shall be determined in accordance with the standards and definition
of “Cause” as defined herein.

IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant to the
authorization from its Board and the Compensation Committee of such Board, the
Company has caused these presents to be executed in its name and on its behalf.
EXECUTED in multiple originals and/or counterparts as of the date set forth
below.

                                        Brady K. Long    
 
               
 
      Date:                           
 
                ATTEST:       PRIDE INTERNATIONAL, INC.    
 
               

      By:        
 
W. Gregory Looser
Senior Vice President - Legal, Information
Strategy and General Counsel
         
 
Louis A. Raspino
President and Chief Executive Officer    
 
      Date:   December 31, 2008    

 

-19-



--------------------------------------------------------------------------------



 



EXHIBIT A
Waiver And Release
Pursuant to the terms of my Separation Agreement with Pride International, Inc.
effective December 31, 2008, and in exchange for the payment of $_____  which is
the cash amount payable pursuant to [Section  _____] of the Agreement and
benefits as provided in [Section  _____] of the Agreement, as applicable (the
“Separation Benefits”), I hereby waive all claims against and release (i) Pride
International, Inc. and its directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Company”), (ii) all of the affiliates (including all parent companies and all
wholly or partially owned subsidiaries) of the Company and their directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Affiliates”), and (iii) the Company’s and its
Affiliates’ employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the “Benefit Plans”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from employment with the Company and its
Affiliates other than amounts due pursuant to [Section  _____] of the Agreement,
rights under [Section  _____] of the Agreement and rights and benefits I am
entitled to under the Benefit Plans. (The Company, its Affiliates and the
Benefit Plans are sometimes hereinafter collectively referred to as the
“Released Parties.”)
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Separation Benefits. I acknowledge that I have
been given at least [_____] days to consider whether to accept the Separation
Benefits and whether to execute this Waiver and Release.
In exchange for the payment to me of the Separation Benefits, (1) I agree not to
sue in any local, state and/or federal court regarding or relating in any way to
my employment with or separation from employment with the Company and its
Affiliates, and (2) I knowingly and voluntarily waive all claims and release the
Released Parties from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from employment with the Company and its
Affiliates, except to the extent that my rights are vested under the terms of
any employee benefit plans sponsored by the Company and its Affiliates and
except with respect to such rights or claims as may arise after the date this
Waiver and Release is executed. This Waiver and Release includes, but is not
limited to, claims and causes of action under: Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation, retaliation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of the Company or its Affiliates or any of
their agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company will withhold
minimum amount of any taxes required by federal or state law from the Separation
Benefits otherwise payable to me.

 

A-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, and a defense, and directors and officers and
other liability coverage that I may have under any statute, the bylaws of the
Company or by other agreement; and (b) the right to any, unpaid reasonable
business expenses and any accrued benefits payable under any Company welfare
plan or tax-qualified plan.
I acknowledge that payment of the Separation Benefits is not an admission by any
one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation. I
acknowledge that neither the Company nor its Affiliates have promised me
continued employment or represented to me that I will be rehired in the future.
I acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship. I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by the Company or
its Affiliates, and I hereby waive any right to future employment by the Company
or its Affiliates.
I understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of this Waiver and Release,
provided that my written statement of revocation is received on or before that
seventh day by [Name and/or Title], [address], facsimile number:  _____, in
which case the Waiver and Release will not become effective. If I timely revoke
my acceptance of this Waiver and Release, the Company shall have no obligation
to provide the Separation Benefits to me. I understand that failure to revoke my
acceptance of the offer within 7 calendar days from the date I sign this Waiver
and Release will result in this Waiver and Release being permanent and
irrevocable.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the subject matter of this Waiver and
Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or its
Affiliates.

 

A-2



--------------------------------------------------------------------------------



 



I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or its Affiliates which occur after
the date of the execution of this Waiver and Release.

             
 
Employee’s Printed Name
     
 
Company’s Representative    
 
           
 
Employee’s Signature
     
 
Company’s Execution Date    
 
           
 
Employee’s Signature Date
     
 
   

 

A-3